***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         INDEPENDENT PARTY OF CT—STATE
            CENTRAL ET AL. v. DENISE W.
              MERRILL, SECRETARY OF
                THE STATE, ET AL.
                    (SC 20160)
        Robinson, C. J., and Palmer, Mullins, Kahn and Ecker, Js.

                                  Syllabus

The plaintiffs in error, thirteen candidates for the state House of Representa-
   tives endorsed for the 2018 general election by a local faction of the
   state’s Independent Party based in Danbury, brought a writ of error,
   seeking, inter alia, to preserve their rights in connection with a judgment
   rendered in the underlying action brought by that faction and its officers.
   In the underlying action, the Danbury faction and its officers sought,
   inter alia, a judgment declaring that the state’s Independent Party is
   governed by a set of bylaws drafted in 2006 and not, as claimed by T
   and R, the leaders of another faction of the state’s Independent Party
   based in Waterbury, a separate set of bylaws drafted in 2010. After the
   Danbury faction endorsed the thirteen plaintiffs in error, the trial court
   rendered judgment in favor of T and R, and ordered the secretary of
   the state to accept only those endorsements made pursuant to the 2010
   bylaws. Subsequently, the secretary of the state sent a letter to one of
   the plaintiffs in error, M, and one of the Waterbury faction’s nominees,
   H, who were both running in the 106th assembly district, and informed
   them that neither would be placed on the ballot as the Independent
   Party nominee for that office unless one of them withdrew. Two weeks
   later, the secretary of the state published a list of candidates that named
   twelve of the plaintiffs in error as candidates of the Independent Party,
   as the Danbury and Waterbury factions had not made conflicting nomina-
   tions with respect to those candidates, but declining to name an Indepen-
   dent Party candidate in the 106th assembly district. Ballots were printed
   consistent with that list, and, shortly thereafter, this court granted H’s
   motion to be designated as a defendant in error. The plaintiffs in error
   ultimately claimed that their writ of error was rendered moot by the
   letter and list of the secretary of the state. In response, H requested
   that this court issue an order requiring the secretary of the state to
   place her name on the ballot as the Independent Party’s candidate in
   the 106th assembly district consistent with the trial court’s decision in
   the underlying action and contended that, in light of that request, the
   writ of error was not moot. Held that the writ of error must be dismissed,
   this court having concluded that the claims made by the plaintiffs in
   error had been rendered moot and that H’s separate request for relief
   was not properly before the court: in light of the secretary of the state’s
   unchallenged decision to accept the nominations of twelve out of the
   thirteen plaintiffs in error and to print their names on the ballot for the
   2018 general election, there was no practical relief that this court could
   afford the plaintiffs in error with respect to the trial court’s decision in
   the underlying action, and, accordingly, their claims were moot, and
   the writ of error was nonjusticiable; moreover, this court declined to
   reach H’s claim for affirmative relief, as that claim raised numerous
   issues of fact that should have been considered by a trial judge in the
   first instance.
     Argued October 19, 2018—officially released February 19, 2019

                             Procedural History

   Writ of error from the decision of the Superior Court
in the judicial district of Hartford, Hon. A. Susan Peck,
judge trial referee, who, exercising the powers of the
Superior Court, ordered the Secretary of the State to
accept only certain nominations and endorsements of
the state’s Independent Party. Writ of error dismissed.
  Proloy K. Das, with whom was Sarah Gruber, for
the plaintiffs in error (Timothy D. Walczak et al.).
   Maura Murphy Osborne, assistant attorney general,
with whom, on the brief, was George Jepsen, former
attorney general, for the defendant in error (Denise
W. Merrill).
  William M. Bloss, with whom were Alinor C. Sterling
and Emily B. Rock, for the defendants in error (Michael
Telesca et al.).
  Prerna Rao, with whom was Daniel S. Jo, for the
defendant in error (Rebekah Harriman-Stites).
                          Opinion

   ROBINSON, C. J. This writ of error is the companion
case to Independent Party of CT—State Central v. Mer-
rill, 330 Conn. 681,      A.3d     (2019), in which this
court affirmed the judgment of the trial court resolving
a long running dispute between the Danbury and Water-
bury factions of the state’s Independent Party by, inter
alia, granting declaratory and injunctive relief directing
the named defendant in the underlying action, Secretary
of the State Denise W. Merrill (Secretary), to accept
only those endorsements made pursuant to the party’s
2010 bylaws. The plaintiffs in error, thirteen candidates
for the state House of Representatives endorsed by the
Danbury faction1 prior to the issuance of the trial court’s
decision in the underlying action, brought this writ of
error2 to protect their rights with respect to the judg-
ment of the trial court. The endorsed candidates now
argue that their writ of error is moot given the unchal-
lenged decision of the Secretary to accept the Danbury
faction’s endorsements with respect to twelve of them,
thus allowing them to be on the Independent Party’s
ballot line for the 2018 election. Rebekah Harriman-
Stites, a candidate endorsed by the Waterbury faction
for the 106th assembly district, however, has appeared
in the present proceeding as a defendant in error3 and
contends that the writ of error is not moot in light of
her request that we order the Secretary to print her
name on the ballot in accordance with the trial court’s
decision. Because the writ of error is moot, and Harri-
man-Stites’ separate request for relief is not properly
before us, we dismiss this writ of error.
   The record reveals the following relevant facts and
procedural history.4 In the underlying action, the plain-
tiffs, the Independent Party of CT—State Central and
its officers, Michael Duff, Donna L. LaFrance, and Roger
Palanzo, who lead the Danbury faction of the Inde-
pendent Party, brought an action seeking declaratory
and injunctive relief against two defendants, Michael
Telesca and Rocco Frank, Jr., who lead its Waterbury
faction.5 The central dispute in the underlying case con-
cerned which of two sets of bylaws govern the Indepen-
dent Party under General Statutes §§ 9-372 (6) and 9-
374—namely, a set of bylaws that the Danbury faction
filed with the Secretary in 2006 (2006 bylaws), or a set
filed in 2010 (2010 bylaws), which was drafted after
Ralph Nader had received a sufficient number of votes
in the 2008 presidential election to afford the Indepen-
dent Party with statewide minor party status for the
first time.
   After a three day trial to the court, on August 21,
2018, the trial court, Hon. A. Susan Peck, judge trial
referee,6 issued a lengthy memorandum of decision.
With respect to its specific findings of fact and conclu-
sions of law, the trial court first concluded that the 2010
bylaws were controlling under the statutory scheme
governing minor parties, in particular §§ 9-372 (6) and
9-374, the ‘‘plain language of [which indicates] that a
minor party does not exist in Connecticut until it desig-
nates a candidate for office who achieves 1 percent
of the vote.’’ The trial court further observed that, in
contrast to the 2010 bylaws, which were created in a
statewide process after Nader’s nomination in 2008, the
2006 bylaws were filed with the Secretary at a time
when the ‘‘party so-named had not achieved minor party
status for any statewide office.’’ Thus, the trial court
determined that the ‘‘2006 bylaws are valid only to the
extent they are recognized as such within the local
committee. Although the plaintiffs filed the 2006 bylaws
with the [Secretary], the filing of these rules merely
allowed the [Danbury faction] to nominate local candi-
dates and get them on an official ballot once they had
attained 1 percent of the vote for a particular office. The
2006 bylaws did not automatically allow the [Danbury
faction] to gain control of the statewide Independent
Party after the 2008 presidential election.’’ (Footnote
omitted.) Accordingly, the trial court concluded that
‘‘the only statewide Independent Party was created
post-2008, and the 2010 bylaws are the only valid gov-
erning rules of that party.’’7
   The trial court further concluded that the plaintiffs
had ‘‘failed to establish by a preponderance of the evi-
dence that they are entitled to the declaratory and
injunctive relief requested in their second amended
complaint.’’ Instead, the trial court turned to the defen-
dants’ counterclaim and special defenses, and con-
cluded that they had ‘‘established by a preponderance
of the evidence that the 2010 bylaws are the validly
adopted and operative bylaws of the Independent Party/
Independent Party of Connecticut, filed pursuant to the
requirements of § 9-374, and that [Telesca and Frank]
are the duly elected officers of the Independent Party/
Independent Party of Connecticut, and the individual
plaintiffs are not. In addition, the court hereby declares
that the 2006 bylaws apply only to the Danbury faction’s
local committee of the Independent Party. Finally, the
court hereby declares and orders that the [Secretary]
must accept only the nominations and endorsements
of the Independent Party/Independent Party of Con-
necticut, made pursuant to the 2010 bylaws filed with
the [Secretary] on March 22, [2010], or as may be
amended, pursuant to . . . § 9-374.’’ According to the
plaintiffs, this order effectively ‘‘gives the Waterbury
faction under the leadership of Telesca and Frank con-
trol of the statewide ballot line.’’
   Prior to the issuance of the trial court’s underlying
decision, the Danbury faction published, in the August
15, 2018 edition of the Hartford Courant, notice of the
‘‘Independent Party Endorsement Meeting,’’ scheduled
for August 20, 2018. On August 20, 2018, the Danbury
faction held that endorsement meeting and endorsed
certain candidates for the 2018 general election, includ-
ing each of the endorsed candidates in the present pro-
ceeding. On the morning of August 21, 2018, the
Danbury faction filed these endorsements with the Sec-
retary. Later that same day, the trial court issued its
memorandum of decision.
   Given some uncertainty about the effect of the trial
court’s decision on those endorsements, on September
7, 2018, the endorsed candidates filed this writ of error
to preserve their rights.8 On September 7, 2018, the
endorsed candidates also filed motions to intervene in
the underlying action, and for declaration of an auto-
matic stay pursuant to Practice Book § 72-3A.9 The trial
court did not take any action on these motions.
   Subsequently, on September 11, 2018, the Secretary
advised the parties and the individual candidates run-
ning for the 106th assembly district, Mitch Bolinsky,
who was endorsed by the Danbury faction, and Harri-
man-Stites, who was endorsed by the Waterbury fac-
tion, by certified letter that the Secretary had received
competing endorsements for the Independent Party bal-
lot line. The Secretary informed Bolinsky and Harriman-
Stites that, consistent with her policy and General Stat-
utes § 9-250, she would not print either of their names
as the Independent Party nominee for that office, unless
one of them were to withdraw.
   Telesca, as chairman of the Waterbury faction,
received the letter from the Secretary on September
14, 2018, which was a Friday. That same day, Telesca
called Ted Bromley, an attorney with the Secretary’s
office, and left him a voice mail message. Bromley
responded to Telesca with an e-mail stating that he was
out of the office and would look into the matter when
he returned to the office on Monday. On Thursday,
September 20, 2018, not having heard from Bromley,
Telesca e-mailed Bromley a letter detailing the trial
court’s decision in the present case. In that letter, Tel-
esca argued that the only nomination made pursuant
to the 2010 bylaws was that of Harriman-Stites, noted
that the Waterbury faction had not made any endorse-
ments for certain other House or Probate Judge dis-
tricts, and concluded that the Secretary must ‘‘disregard
any nominations that you may have received from the
Danbury faction . . . .’’ Telesca did not hear further
from the Secretary’s office.
   On September 25, 2018, the Secretary published a list
of nominees for the November, 2018 election, which
included the twelve endorsed candidates other than
Bolinsky, in accordance with the September 11, 2018
letter. Absentee ballots had been printed during the
week of September 17, 2018, and were made available in
town clerks on October 5, 2018, as required by General
Statutes § 9-140. Further, military and overseas ballots
were mailed to voters on September 22, 2018.
  Shortly thereafter, Harriman-Stites filed a motion to
intervene in the underlying action, an objection to the
endorsed candidates’ motion for an automatic stay, and
a caseflow request seeking to have her motion and
objection heard along with the other posttrial motions
filed by the endorsed candidates. Following a motion
for continuance filed by the plaintiffs, to which Harri-
man-Stites’ objected, oral arguments on posttrial
motions were rescheduled for October 22, 2018. On
October 17, 2018, Harriman-Stites filed a motion for
contempt in the trial court against the Secretary,
arguing that the court’s decision has not been stayed
and asking it to find the Secretary ‘‘in contempt of the
orders of the court and [to] direct the Secretary to
act consistent with the court’s findings immediately.’’
Although Harriman-Stites asked the trial court to con-
sider this contempt motion at the October 22 hearing,
the trial court, Sheridan, J., rescheduled arguments on
that motion and all other posttrial motions for October
29, 2018, because Judge Peck was unavailable until that
date. Subsequently, because the October 29 hearing
would have been after the statutory deadline for filing
sample ballots; see General Statutes § 9-256; the trial
court, Sheridan, J., granted Harriman-Stites’ request to
mark off the October 29 hearing. Accordingly, the trial
court has not taken action with respect to any of these
posttrial motions filed by the endorsed candidates or
Harriman-Stites.
   In the meantime, briefing and oral argument on this
writ of error and the plaintiffs’ appeal continued on an
expedited basis. See footnote 8 of this opinion. Beyond
challenging the merits of the trial court’s decision in
the underlying action, the endorsed candidates now
suggest that this writ of error has been rendered moot
by intervening events, namely, the Secretary’s Septem-
ber 11, 2018 decision to accept the Danbury faction’s
twelve unchallenged endorsements, as reflected in the
list of nominees that she dated September 25, 2018.10
In response, Harriman-Stites contends, inter alia, that
(1) the writ of error is not moot, and (2) we should
direct judgment enforcing the trial court’s order and
requiring the Secretary to accept the Waterbury fac-
tion’s endorsement for purposes of the ballots for the
2018 election in the 106th assembly district.11
  We heard oral argument on the writ of error and
the underlying appeal on October 19, 2018. After oral
arguments, we issued an order denying Harriman-Stites’
request in this writ of error ‘‘for relief from [this] court
prior to the election’’12 and stating that we would issue
written opinions in both proceedings ‘‘in due course.’’
This is the opinion relating to the writ of error.
   We first consider whether this writ of error is moot,
as argued by the endorsed candidates. ‘‘It is well estab-
lished that [m]ootness implicates [this] court’s subject
matter jurisdiction and is thus a threshold matter for
us to resolve. . . . [T]he existence of an actual contro-
versy is an essential requisite to appellate jurisdiction;
it is not the province of appellate courts to decide moot
questions, disconnected from the granting of actual
relief or from the determination of which no practical
relief can follow. . . . An actual controversy must exist
not only at the time the appeal is taken, but also through-
out the pendency of the appeal. . . . When, during the
pendency of an appeal, events have occurred that pre-
clude an appellate court from granting any practical
relief through its disposition of the merits, a case has
become moot.’’ (Internal quotation marks omitted.) In
re Emma F., 315 Conn. 414, 423–24, 107 A.3d 947 (2015);
see, e.g., Statewide Grievance Committee v. Burton,
282 Conn. 1, 13, 917 A.2d 966 (2007) (‘‘the central ques-
tion in a mootness problem is whether a change in the
circumstances that prevailed at the beginning of the
litigation has forestalled the prospect for meaningful,
practical, or effective relief’’).
   We conclude that the endorsed candidates’ writ of
error is moot. Given the Secretary’s unchallenged deci-
sion to accept twelve of the thirteen nominations and
print their names on the ballot for the 2018 election,
there is no practical relief that we can afford them with
respect to the trial court’s decision. Accordingly, their
claims are moot, and their writ of error is, therefore,
nonjusticiable. See, e.g., Statewide Grievance Commit-
tee v. Burton, supra, 282 Conn. 7 (‘‘[J]usticiability com-
prises several related doctrines, namely, standing,
ripeness, mootness and the political question doctrine.
. . . Consequently, a court may have subject matter
jurisdiction over certain types of controversies in gen-
eral, but may not have jurisdiction in any given case
because the issue is not justiciable.’’ [Citations omitted;
internal quotation marks omitted.]).
   Harriman-Stites argues, however, that the writ of
error is not moot with respect to her claims because
of the Secretary’s ‘‘confounding and inexplicable’’ deci-
sion to leave her off the ballot, despite the Secretary’s
assurance that she would abide by the trial court’s deci-
sion in this case. Specifically, Harriman-Stites asked us
to render judgment denying the writ of error and to
direct the trial court to order the Secretary to comply
with the trial court’s order by putting her name on the
ballot for the 106th assembly district. In responding to
that argument, the endorsed candidates relied on, inter
alia, River Dock & Pile, Inc. v. O & G Industries, Inc.,
219 Conn. 787, 595 A.2d 839 (1991), and East Windsor
v. East Windsor Housing, Ltd., LLC, 150 Conn. App.
268, 92 A.3d 955 (2014), contending that we should
refuse to reach this claim because ‘‘Harriman-Stites’
raising of a claim for relief through an opposition to a
writ of error is malapropos,’’ and that her briefing of
this issue is founded on Telesca’s ‘‘untested, testimonial
affidavit [which is] replete with hearsay.’’(Emphasis in
original.) Given the numerous factual issues attendant
to Harriman-Stites’ improperly raised claims for relief,
we decline to consider them in the first instance in
connection with this writ of error.
   ‘‘A writ of error . . . is generally subject to the same
procedural rules as direct appeals.’’ State v. Abushaqra,
153 Conn. App. 282, 286 n.8, 100 A.3d 1014, cert. denied,
315 Conn. 906, 104 A.3d 757 (2014); see also Practice
Book § 72-4 (‘‘[e]xcept as otherwise provided by statute
or rule, the prosecution and defense of a writ of error
shall be in accordance with the rules for appeals’’).
Given Harriman-Stites’ course of seeking this relief in
her brief without filing a separate writ of error to seek
affirmative relief with respect to the action or inaction
of the trial court, we take guidance from the ample
body of case law considering claims raised by appellees
in briefs, without having first been raised in a cross
appeal, seeking relief vis-a`-vis the judgment of the trial
court. As a general rule, ‘‘[i]f an appellee wishes to
change the judgment in any way, the party must file a
cross appeal.’’ (Internal quotation marks omitted.) East
Windsor v. East Windsor Housing, Ltd., LLC, supra,
150 Conn. App. 270 n.1; see also River Dock & Pile,
Inc. v. O & G Industries, Inc., supra, 219 Conn. 792 n.5
(declining to reach affirmative claims for relief raised
by appellee because appellee failed to file cross appeal);
Board of Police Commissioners v. White, 171 Conn. 553,
557, 370 A.2d 1070 (1976) (declining to reach appellees’
claims that ‘‘the plaintiffs had waived any claim of ille-
gality as to the collective bargaining agreement and that
the court erred in overruling their plea in abatement
addressed to the capacity of the plaintiffs to bring [the]
action,’’ because ‘‘[t]hey did not file an assignment of
errors and a cross appeal and we do not consider the
merits of these contentions’’); Farmers & Mechanics
Savings Bank v. First Federal Savings & Loan Assn.,
167 Conn. 294, 303 n.4, 355 A.2d 260 (1974) (declining to
consider briefed issue concerning validity of restrictive
covenants because, although appellees ‘‘raised this
issue at the trial level, the trial court did not find it
necessary to rule thereon,’’ and appellee did not ‘‘file
a cross appeal assigning error in the court’s failure
to treat this issue’’); East Windsor v. East Windsor
Housing, Ltd., LLC, supra, 270 n.1 (refusing appellee’s
request ‘‘to direct the trial court to remove costs of
seven title searches and seven filing fees from the fees
awarded to the plaintiff’’ because of failure to file cross
appeal). This rule is not, however, absolute, and the
court may consider such a claim otherwise improperly
raised in the appellee’s brief in the absence of prejudice
to the appellant. See Akin v. Norwalk, 163 Conn. 68,
70–71, 301 A.2d 258 (1972); Rizzo v. Price, 162 Conn.
504, 512–13, 294 A.2d 541 (1972); DiSesa v. Hickey, 160
Conn. 250, 262–63, 278 A.2d 785 (1971).
  We decline to reach this claim for affirmative relief,
raised in the first instance in Harriman-Stites’ brief.
We agree with the endorsed candidates that this claim
raises numerous issues of fact, particularly with respect
to the feasibility of an order to put Harriman-Stites on
the ballot given the timing of the election, that would
have been more properly considered by a trial judge in
the first instance. See Rizzo v. Price, supra, 162 Conn.
513 (declining to review appellee’s challenge, raised for
first time in brief, to trial court’s failure to make certain
factual conclusions as ‘‘clearly prejudicial to the appel-
lant’’); see also Furs v. Superior Court, 298 Conn. 404,
412–13, 3 A.3d 912 (2010) (declining to reach state’s
claim in writ of error challenging contempt finding,
which state did not raise as ‘‘an [alternative] ground
for affirmance in a filing pursuant to Practice Book
§ 63-4 [a] [1], and did not designate . . . as such in its
brief’’ because it depended on presumption that ‘‘trial
court would have accepted the state’s claim of an inde-
pendent source of authority to grant use immunity only’’
or that plaintiff-in-error, ‘‘who claims that he refused
to testify on the advice of counsel, would have refused
to testify if he had been informed that the state had
inherent authority to offer use immunity, which would
be sufficient under the fifth amendment to compel his
testimony and that this would not be violative of the
statute’’ [footnote omitted]); Gianetti v. Norwalk Hos-
pital, 266 Conn. 544, 560, 833 A.2d 891 (2003) (‘‘[o]rdi-
narily it is not the function of this court or the Appellate
Court to make factual findings, but rather to decide
whether the decision of the trial court was clearly erro-
neous in light of the evidence . . . in the whole record’’
[internal quotation marks omitted]). Although we are
sympathetic to the delays experienced by Harriman-
Stites in obtaining a hearing before the trial court, we
note that, beyond objecting to the caseflow requests
filed by the plaintiffs and the endorsed candidates, she
did not file any motions before that court seeking expe-
dited review, including assignment to a different judge
given Judge Peck’s unavailability, or seek similar relief
from this court under Practice Book § 60-2. Accord-
ingly, we conclude that this unmeritorious request for
relief does not save the writ of error from dismissal.13
      The writ of error is dismissed.
      In this opinion the other justices concurred.
  1
     These endorsed candidates are: Timothy D. Walczak for the 16th assem-
bly district, Mary M. Fay for the 18th assembly district, Chris Forster for
the 21st assembly district, Mike J. Hurley for the 28th assembly district,
Lillian A. Tanski for the 31st assembly district, Linda J. Szynkowicz for the
33rd assembly district, Samuel Belsito, Jr., for the 53rd assembly district,
Don E. Crouch for the 85th assembly district, Mitch Bolinsky for the 106th
assembly district, Veasna Roeun for the 109th assembly district, Erin M.
Domenech for the 110th assembly district, Michael S. Ferguson for the 138th
assembly district, and Terrie E. Wood for the 141th assembly district. For
the sake of simplicity, we hereinafter refer to these individuals, collectively,
as the endorsed candidates.
   2
     The plaintiffs brought this writ of error to this court directly pursuant
to General Statutes § 51-199 (b) (10).
   3
     On October 3, 2018, we granted Harriman-Stites’ motion to be designated
as a party in this writ of error.
   4
     A more detailed overview of the facts and procedural history is set forth
in the decision of this court governing the direct appeal. See Independent
Party of CT—State Central v. Merrill, supra, 330 Conn. 681.
   We note that portions of our factual recitation are based on factual repre-
sentations by the parties with respect to events that took place subsequent
to the issuance of the trial court’s decision, which we may consider in
determining whether those events have rendered this writ of error moot.
See, e.g., Private Healthcare Systems, Inc. v. Torres, 278 Conn. 291, 302,
898 A.2d 768 (2006).
   We also note that the endorsed candidates ask us to strike or disregard
certain portions of the recitation of facts in Harriman-Stites’ brief and sup-
porting affidavit as improperly submitted material that is based on hearsay.
We emphasize that we consider this material, and other uncontested factual
representations about events that took place subsequent to the trial court’s
decision in the present case, solely as a representation of counsel made for
background purposes, particularly given the expedited nature of this pro-
ceeding.
   5
     For the sake of simplicity, we hereinafter refer to Telesca and Frank,
collectively, as the defendants.
   6
     Unless otherwise noted, all references herein to the trial court are to
Judge Peck.
   7
     The trial court also rejected the plaintiffs’ additional arguments about
why the 2006 bylaws should be considered controlling. With respect to those
relevant to this writ of error, the trial court first considered the plaintiffs’
conduct subsequent to the adoption of the 2010 bylaws and concluded
that ‘‘the defendants have established by a preponderance of the evidence
submitted in this case [via their special defense] that the plaintiffs have
waived any right they may have had to challenge the validity of the 2010
bylaws.’’ The trial court also rejected the plaintiffs’ contention that a 2012
decision issued by Judge Mark H. Taylor in Independent Party of Connecti-
cut v. Dietter, Superior Court, judicial district of Waterbury, Docket No.
CV-XX-XXXXXXX-S (September 28, 2012) (2012 Waterbury action), which had
concluded ‘‘that the 2006 bylaws were the validly adopted Independent Party
rules,’’ was entitled to preclusive effect in the present case. The trial court
reasoned that the 2012 Waterbury action was distinguishable because it did
not concern statewide office, was only ‘‘a motion for a temporary order of
mandamus, and . . . was [subsequently] withdrawn.’’ We address and
decide these issues in the companion opinion. See Independent Party of
CT—State Central v. Merrill, supra, 330 Conn. 681.
   8
     Also on September 7, 2018, the plaintiffs appealed from the judgment
of the trial court to the Appellate Court, which was later transferred to this
court pursuant to General Statutes § 51-199 (c) and Practice Book § 65-1,
and then expedited and argued together with this writ of error. See Indepen-
dent Party of CT—State Central v. Merrill, supra, 330 Conn. 685 n.2.
   9
     Practice Book § 72-3A provides in relevant part: ‘‘Except where otherwise
provided by statute or other law, proceedings to enforce or carry out the
judgment or order that is challenged in the writ of error shall be automatically
stayed for twenty days and if the writ is timely allowed and signed, the stay
shall continue until the return date set forth in the writ. If a writ of error
is timely filed, such proceedings shall be stayed until the final determination
of the writ. . . . The automatic stay only applies to proceedings to enforce
or carry out the judgment or order that is being challenged in the writ of
error and does not stay any other trial court proceedings. There shall be
no automatic stay if a writ of error is filed challenging an order of civil
contempt, summary criminal contempt or any decisions under Section 61-
11 (b) and (c) in accordance with the rules for appeals.
   ‘‘Any aggrieved nonparty plaintiff in error or defendant in error or a party
may file a motion to terminate or impose a stay in matters covered by this
section, either before or after the judgment or order is rendered, based
upon the existence of a writ of error. Such a motion shall be filed in accor-
dance with the procedures in Section 61-11 (d) and (e) or Section 61-12.
Whether acting on a motion of a party, a nonparty plaintiff in error or
defendant in error or sua sponte, the judge shall hold a hearing prior to
terminating the automatic stay. . . .’’
   10
      The defendants agree with the endorsed candidates’ mootness argu-
ments in this writ of error because ‘‘it appears that the Secretary did not
apply the Superior Court’s order that she accept only nominations made by
the [Waterbury faction] and that [the Secretary] printed ballots as [the
endorsed candidates] hoped she would.’’ The defendants posit further that,
‘‘[a]ssuming arguendo that the [endorsed candidates] could bring a writ of
error, they claim standing as candidates endorsed for 2018—and so they
have the relief they seek.’’
   Similarly, the Secretary filed a brief representing her ‘‘understanding that
the 2010 bylaws govern statewide offices but that the 2006 bylaws can
also be applied to the extent they do not conflict with the 2010 bylaws.’’
Acknowledging her neutral position with respect to the parties’ factional
dispute, the Secretary urged us not to permit this litigation to create a costly
disruption to the 2018 general election, in which absentee voting had already
commenced; the Secretary did not, however, address specifically whether
the writ of error is moot.
   11
      Although the defendants ‘‘recognize[d] that it is too late to correct ballots
at this point, at least on a broad scale basis,’’ they observed in a footnote
that ‘‘[w]hether relief could be granted to [Harriman-Stites] for the [106th
assembly district] endorsement, seems to present a narrower question.’’
   12
      On October 18, 2018, Harriman-Stites moved to supplement her appendix
with the affidavit of LeReine Frampton, the Democratic Registrar of Voters
in Newtown, to provide guidance to this court on the most current status
of the ballots for the 106th assembly district. We denied that motion prior
to oral argument on October 19, 2018.
   13
      We note that the endorsed candidates do not contend that we lack
subject matter jurisdiction to consider Harriman-Stites’ claims as a result
of her failure to file her own writ of error seeking relief vis-a`-vis the judgment
of the trial court. Similarly, our independent research does not reveal any
authority to support that proposition, insofar as jurisdiction existed in the
first instance over the endorsed candidates’ writ of error, to which her claim
for relief apparently attaches. See, e.g., State v. Skipwith, 326 Conn. 512,
526 n.18, 165 A.3d 1211 (2017) (discussing codification of common-law
requirements for standing to file writ of error as ‘‘codified in Practice Book
§ 72-1 [a]’’). Nevertheless, a rescript ordering dismissal with respect to the
writ of error as a whole remains appropriate, as that rescript has been
used interchangeably to dispose of writs of error that lack merit or are
jurisdictionally defective. See, e.g., id., 516 n.5 (citing cases).